DETAILED ACTION
	This is the final office action for application 16/702,107, filed 12/3/2019.
	Claims 1-15 and 20-24 are pending in the application, and Claims 1-15 are considered herein.
	Claims 20-24 are withdrawn from consideration.
	The prior art rejections of record are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art reference. It is noted that this reference is not currently applied in a grounds of rejection.
Dhere, et al. (U.S. Patent Application Publication 2013/0327398 A1)

Election/Restrictions
Newly amended claims 20-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 20 has been amended to recite “A method for manufacturing an image sensor…” This is distinct from the originally filed method of manufacturing a photovoltaic device, as the Applicant argues on page 9 of the response.  
Since applicant has received an action on the merits for the originally presented invention (i.e. the method of manufacturing a photovoltaic device), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, et al. (U.S. Patent Application Publication 2009/0223551 A1), as evidenced by Hunt, et al. (U.S. Patent Application Publication 2011/0315221 A1), in view of Kronik, et al. (Thin Solid Films, 2000, 361-362, 535-359).
In reference to Claim 1, Reddy teaches a method for manufacturing a photovoltaic device (paragraphs [0030]-[0041]) with additional details of the process given in reference to Fig. 2 (paragraphs [0048]-[0049]).
Reddy teaches that the method of his invention comprises a step of performing, within a first chamber 8, physical vapor deposition, i.e. by vapor transport deposition, (paragraph [0047]) to deposit an absorber layer comprising an absorber material over a substrate, shown as item 1 in Fig. 2.
Evidentiary reference Hunt teaches that vapor transport deposition is a process that occurs under vacuum (paragraph [0004]).
Therefore, Reddy teaches that the absorber layer is deposited under vacuum.
Reddy does not teach that the method of his invention comprises performing in-situ oxygen annealing of the absorber layer to obtain a stack comprising the substrate and an oxygen annealed absorber layer.
However, he teaches that one of several materials suitable for the absorber layer of the device of his invention includes CIGS (paragraph [0033]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the absorber layer of Reddy from CIGS, because he teaches that this is a suitable material for the absorber layer of the device of his invention.
Reddy further teaches that oxygen can be introduced into the processing/deposition chamber(s) of his invention (paragraph [0040]).
To solve the same problem of providing CIGS photovoltaic layers, Kronik teaches that annealing CIGS layers in the presence of oxygen, prior to the deposition of any junction layers above the CIGS layer, results in desirable passivation of Se deficiencies in the CIGS layer, which increases p-type doping and improves the electrical properties of the CIGS layer (section 3.1, column 1, page 354, through column 2, paragraph 1, page 354).

Modifying the process of Reddy to include a step of performing in-situ oxygen annealing of the absorber layer, prior to the deposition of any additional layers of the device, teaches the limitations of Claim 1, wherein the process comprises performing in-situ oxygen annealing of the absorber layer to obtain a stack comprising the substrate and an oxygen annealed absorber layer.
The embodiment of Fig. 2 of Reddy does not teach that the process includes transferring, without exposing the absorber layer to air or moisture, the stack to a second chamber, and performing, within the second chamber, physical vapor deposition to deposit a cap layer over the oxygen annealed absorber layer in vacuum.
However, Reddy teaches that the process of his invention comprises deposition of a window layer on the absorber layer, within chamber 8, i.e. the same chamber in which the absorber is deposited (paragraph [0047]). 
Reddy further teaches that the window layer may be deposited by the same PVD methods as used for the deposition of the absorber layer (paragraph [0034]).
Reddy additionally teaches that the single deposition chamber of Fig. 2 may be suitably divided into separate deposition chambers, each with valves for input and output of gases, and separated by differential pumped slits (Fig. 4, paragraph [0051]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have transferred the oxygen-annealed absorber layer, without exposing the absorber layer to air or moisture, to a second chamber (i.e. via the differential pumped slits separating the chambers), and performing, within the second chamber, physical vapor deposition to deposit a cap layer (i.e. a window layer) over the oxygen annealed absorber 
This would have been obvious to one of ordinary skill in the art at the time the instant invention was filed because Reddy teaches that these are all suitable modifications to the method/apparatus of the device of his invention.
This modification would teach the remaining limitations of Claim 1, wherein the process includes transferring, without exposing the absorber layer to air or moisture, the stack to a second chamber, and performing, within the second chamber, physical vapor deposition to deposit a cap layer over the oxygen annealed absorber layer in vacuum.
In reference to Claim 2, Reddy teaches that the method of his invention further comprises depositing a bottom contact layer (electrode) over the substrate 1 prior to deposition of the absorber layer (paragraph [0045]).
In reference to Claim 3, Reddy does not teach that the bottom contact layer necessarily comprises Mo, TiN, or a combination thereof.
However, Reddy teaches that one of several materials suitable for use as the bottom electrode layer in the device of his invention includes Mo (paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the bottom electrode of the device of modified Reddy from Mo, because Reddy teaches that this is one of several materials suitable for use as the bottom electrode of the device of his invention.
Forming the bottom contact electrode from Mo teaches the limitations of Claim 3, wherein the bottom contact layer comprises Mo.
In reference to Claims 4-5, Reddy teaches that the absorber layer is a p-type layer, CIGS, as described in the rejection of Claim 1 above. 
Reddy further teaches that the cap (i.e. window) layer is an n-type material (paragraph [0034]).
In reference to Claim 6, Reddy does not teach that the cap layer necessarily comprises any of the materials recited in Claim 6.
2S3 (paragraph [0034]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the cap/window layer of the device of modified Reddy from ZnS, CdS, ZnSe, or In2S3, because Reddy teaches that these are some of several materials suitable for use as the cap/window layer of the device of his invention.
In reference to Claim 11, Kronik teaches that the oxygen annealing process occurs at 200 °C (Experimental section 2, column 1, page 354).
This disclosure teaches the limitations of Claim 11, wherein the oxygen annealing process occurs at a temperature from about 100 °C to about 500 °C.
In reference to Claim 12, Kronik (the reference used to teach the oxygen annealing step of Claim 1) does not teach that the in-situ oxygen annealing necessarily occurs over a duration of from about 5 minutes to about 90 minutes.
However, he teaches that oxygen annealing of a CIGS layer (prior to a junction layer deposition) provides the benefit of grain boundary passivation, while also removing Cu from grain boundaries, which results in decreased effective doping of the CIGS absorber layer (“Conclusions” section, column 1, paragraph 1, page 358).	Kronik further teaches that the activation energy of the interface state is a result-effective variable that depends on the oxygenation annealing time, and that the activation energy has a minimum between 0-4 hours of oxygen annealing time (Fig. 2), depending on the substrate. 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the oxygen annealing time of the process of modified Reddy, in order to optimize the activation energy of the interface and degree of surface passivation of the CIGS layer, while balancing the speed and cost of the overall process, based on the teachings of Kronik.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the oxygen annealing time recited in Claim 12, without undue experimentation.
In reference to Claims 13-15, it is the Examiner’s position that, because modified Reddy teaches the limitations of Claim 1, and because Claims 13-15 do not recite any additional limitations directed toward the structure or method of forming the device, the device of modified Reddy has the properties recited in Claims 13-15. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, et al. (U.S. Patent Application Publication 2009/0223551 A1), as evidenced by Hunt, et al. (U.S. Patent Application Publication 2011/0315221 A1), in view of Kronik, et al. (Thin Solid Films, 2000, 361-362, 535-359), as applied to Claim 4, and further as evidenced by Horng (U.S. Patent Application Publication 2011/0237019 A1).
In reference to Claim 7, Reddy does not teach that the method of his invention necessarily comprises depositing a hole-blocking layer over the n-type semiconductor (i.e. cap/window) layer.
However, he teaches that the method of his invention comprises depositing a TCO over the n-type semiconductor (i.e. cap/window) layer, and that one of several materials suitable for use as this TCO is ZnO (paragraph [0035]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the top TCO electrode of the device of modified Reddy from ZnO, because Reddy teaches that this is one of several materials suitable for use as the TCO layer of the device of his invention.
Evidentiary reference Horng teaches that ZnO is a hole blocking layer (paragraph [0013]).
Therefore, modified Reddy teaches that the method of his invention further comprises depositing a hole-blocker layer (ZnO) over the n-type semiconductor layer.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, et al. (U.S. Patent Application Publication 2009/0223551 A1), as evidenced by Hunt, et al. (U.S. Patent Application Publication 2011/0315221 A1), in view of Kronik, et al. (Thin Solid Films, 2000, 361-362, 535-359), and further as evidenced by Horng (U.S. Patent Application Publication 2011/0237019 A1), as applied to Claim 7, and further in view of Jang (U.S. Patent Application Publication 2016/0284882 A1).
In reference to Claims 8-10, modified Reddy does not teach that the hole blocker is Ga2O3 (per Claim 8), or that the device comprises a top contact structure over the Ga2O3 hole blocker, as described in Claims 9-10.
To solve the same problem of providing a top transparent contact for a CIGS solar cell (paragraphs [0076]-[0083]), Jang teaches a CIGS solar cell having an n-type cap layer of ZnS (Table 1), as in modified Reddy. It is noted that ZnS is one of several cap layers taught to be suitable for use as the n-type cap layer of modified Reddy (Reddy, paragraph [0034]).
To solve the same problem of providing a CIGS solar cell with a ZnS window layer and a transparent front contact structure, as in modified Reddy, Jang teaches a double layered transparent electrode structure comprising a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS cap layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer” (Table 1).
Jang further teaches that the front transparent contact structure of his invention provides the benefit of providing high light transmittance and low sheet resistance (paragraph [0010], Table 1).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of modified Reddy so that the top contact structure comprises a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS cap layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer,” because Jang teaches that this Ga2O3/ZnO bilayered structure has desirable sheet resistance, transmittance, and current density (Table 1, paragraph [0100]). 
Modifying the device of modified Reddy so that the top contact structure comprises a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS cap layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer” teaches the limitations of Claim 8, wherein the hole-blocker layer (which corresponds to the Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS cap layer) comprises Ga2O3.
Modifying the device of modified Reddy so that the top contact structure comprises a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS cap layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer” teaches the limitations of Claim 9, wherein the method further comprises depositing a top contact layer (which corresponds to the Ga2O3/ZnO “front electrode layer” of Jang, in direct contact with the “second buffer layer”) over the hole-blocker layer.
Modifying the device of modified Reddy so that the top contact structure comprises a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS cap layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer” teaches the limitations of Claim 10, wherein the top contact layer comprises gallium doped zinc oxide (GZO). 
It is the Examiner’s position that Ga2O3/ZnO meets the limitations of “gallium doped zinc oxide.”


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721